UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7893



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JOSE ELMER DIAZ D'CAMPO,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Chief District
Judge. (CR-90-232, CA-96-123-2-11)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Jose Elmer Diaz D'Campo, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of an earlier order granting his motion

for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2)

(1994). Appellant seeks a greater reduction in sentence. We have

reviewed the record and the district court's opinion and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Diaz D'Campo, Nos. CR-90-232;
CA-96-123-2-11 (D.S.C. Nov. 19, 1996). Additionally, we deny the

Appellee's motion to dismiss. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2